 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JANET M. B.,                       )     NO. CV 19-2685-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   ANDREW SAUL, Commissioner of       )     AND ORDER OF REMAND
     Social Security,                   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                 PROCEEDINGS

24

25        On April 9, 2019, Plaintiff filed a complaint seeking review of

26   the Commissioner’s denial of disability benefits.     On May 17, 2019,

27   the parties filed a consent to proceed before a United States

28   Magistrate Judge.   On September 27, 2019, Plaintiff filed a motion for
 1   summary judgment.   On October 28, 2019, Defendant filed a motion for

 2   summary judgment.   The Court has taken the motions under submission

 3   without oral argument.   See L.R. 7-15; “Order,” filed April 12, 2019.

 4

 5               BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION

 6

 7        Plaintiff asserts disability since May 28, 2008, based largely on

 8   allegedly extreme sensitivity to synthetic fumes and odors, following

 9   workplace exposure to trichloroethylene (“TCE”) (Administrative Record

10   (“A.R.”) 55-70, 334, 1033-57).1   The Court twice previously has

11   remanded this case for further administrative proceedings.      In the

12   first remand order, the Court found material ambiguities and

13   inconsistencies in the Administrative Law Judge’s (“ALJ’s”) first

14   decision.   See A.R. 1124-31 (Memorandum Opinion and Order of Remand in

15   [B.] v. Colvin, CV 13-5618-E); see also A.R. 1138 (Appeals Council’s

16   subsequent remand order).2   In the second remand order, the Court

17   found that the medical opinions on which the same ALJ purportedly

18   relied in determining Plaintiff’s residual functional capacity were

19

20        1
               For a detailed summary of the medical opinion evidence,
21   see the Court’s prior remand order at A.R. 1699-1704.
          2
22             The ALJ’s first decision found, inter alia, that
     Plaintiff: (1) has severe “multiple chemical sensitivity
23   syndrome, asthma extrinsic, and migraine headaches” (A.R. 17);
     (2) retains the residual functional capacity to perform light
24   work “except she should avoid exposure to fumes, dust, and
25   industrial pollutants . . .” (A.R. 19); and (3) with this
     capacity, Plaintiff could perform clerical jobs (A.R. 25
26   (purportedly adopting vocational expert testimony at A.R. 70-
     72)). The ALJ’s hypothetical questioning of the vocational
27   expert prior to the first decision had failed to describe
     accurately the residual functional capacity the ALJ found to
28   exist.

                                         2
 1   inconsistent, and no medical opinion specifically endorsed the

 2   particular environmental limitations the ALJ assessed.    See A.R. 1694-

 3   1708 (Memorandum Opinion and Order of Remand in [B.] v. Colvin, CV 16-

 4   1130-E); see also A.R. 1711 (Appeals Council’s order remanding for

 5   further proceedings before a new ALJ).3

 6

 7        After the most recent remand, a new ALJ held another hearing at

 8   which Plaintiff and a vocational expert testified, and the ALJ

 9   reviewed additional evidence (i.e., medical records from visits with

10   Dr. Bernhoft postdating the disability period at issue) (A.R. 1543-

11   1634).   In the third administrative decision, the new ALJ found

12   Plaintiff not disabled based, in part, on the ALJ’s belief that

13   Plaintiff’s alleged multiple chemical sensitivity syndrome is not even

14   a medically determinable impairment (A.R. 1521-32).    The ALJ found

15   that Plaintiff: (1) has severe “adjustment disorder, migraines,

16   history of bilateral ganglion cysts, lumbar strain, and asthma” (A.R.

17   1524); (2) retains a residual functional capacity for light work

18   limited to detailed but not complex tasks, and avoiding concentrated

19   exposure to dust, odors, fumes or chemical irritants (A.R. 1525); and

20   (3) with this capacity, Plaintiff could perform work as a marker,

21   routing clerk or ticket seller (A.R. 1531-32 (adopting vocational

22   expert’s testimony at A.R. 1618-22)).     All the testifying vocational

23
          3
               The second administrative decision found, inter alia,
24   that Plaintiff: (1) has severe asthma and severe “multiple
25   chemical sensitivities” (A.R. 995); (2) retains the residual
     functional capacity for light work involving simple repetitive
26   tasks “in an environment relatively free of dust and fumes
     consistent with an office work environment as opposed to a
27   manufacturing work environment” (A.R. 1001); and (3) with this
     capacity, Plaintiff could perform clerical jobs (A.R. 1018-19
28   (adopting vocational expert testimony at A.R. 1068-69)).

                                        3
 1   experts have opined that, if a person were precluded from all exposure

 2   to fumes, dust, odors, gases, etc., there would be no jobs the person

 3   could perform.   See A.R. 72-73, 1070, 1622.    The Appeals Council

 4   denied review (A.R. 1512-14).

 5

 6                              STANDARD OF REVIEW

 7

 8         Under 42 U.S.C. section 405(g), this Court reviews the

 9   Administration’s decision to determine if: (1) the Administration’s

10   findings are supported by substantial evidence; and (2) the

11   Administration used correct legal standards.    See Carmickle v.

12   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

13   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

14   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

15   relevant evidence as a reasonable mind might accept as adequate to

16   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

17   (1971) (citation and quotations omitted); see Widmark v. Barnhart, 454

18   F.3d 1063, 1067 (9th Cir. 2006).

19

20         If the evidence can support either outcome, the court may

21         not substitute its judgment for that of the ALJ.   But the

22         Commissioner’s decision cannot be affirmed simply by

23         isolating a specific quantum of supporting evidence.

24         Rather, a court must consider the record as a whole,

25         weighing both evidence that supports and evidence that

26         detracts from the [administrative] conclusion.

27   ///

28   ///

                                        4
 1   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 2   quotations omitted).

 3

 4                                   DISCUSSION

 5

 6         For the reasons discussed below, yet another remand is

 7   appropriate.

 8

 9   I.    The ALJ Did Not Violate the Law of the Case Doctrine By

10         Revisiting the Prior Step 2 Determinations.

11

12         Although the Court finds remand to be appropriate, the Court

13   rejects Plaintiff’s argument regarding the law of the case doctrine.

14   The law of the case doctrine, which applies in the social security

15   context, sometimes prevents a tribunal from considering an issue that

16   has already been decided by the same tribunal, or by a higher

17   tribunal, in the same case.    See Stacy v. Colvin, 825 F.3d 563, 567

18   (9th Cir. 2016) (“Stacy”).

19

20         The legal effect of the doctrine of the law of the case

21         depends upon whether the earlier ruling was made by a trial

22         court [or in the Social Security context, an ALJ] or an

23         appellate court [or in the Social Security context, a

24         district court].   All rulings of a trial court are subject

25         to revision at any time before the entry of judgment.    A

26         trial court may not, however, reconsider a question decided

27         by an appellate court.

28   ///

                                         5
 1   United States v. Houser, 804 F.2d 565, 567 (9th Cir. 1986) (emphasis

 2   original; citation and internal quotation marks omitted).

 3

 4         Application of the law of the case doctrine is discretionary.

 5   See United States v. Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir.

 6   2000).   The doctrine, which “is concerned primarily with efficiency,”

 7   “should not be applied when the evidence on remand is substantially

 8   different, when the controlling law has changed, or when applying the

 9   doctrine would be unjust.”   Stacy, 825 F.3d at 567 (citation omitted).

10   Here, Defendant does not argue that the evidence on remand was

11   substantially different, the controlling law has changed, or that

12   applying law of the case would be unjust.   Rather, Defendant argues

13   that this Court’s previous remand orders did not make affirmative

14   findings regarding the prior ALJ’s Step 2 determinations or otherwise

15   preclude the new ALJ from reconsidering the prior ALJ’s Step 2

16   determinations.

17

18         The law of the case doctrine applies to issues decided explicitly

19   and also applies to issues decided “by necessary implication.”   Hall

20   v. City of Los Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012).   In

21   Stacy, the Ninth Circuit observed that there had been two prior Step 4

22   findings by ALJs that the claimant could not perform his past relevant

23   work and also observed that the district court had not explicitly

24   ruled as to these prior findings.   Stacy, 825 F.3d at 567.   In dicta,

25   the Stacy Court stated, “this is typically the type of determination

26   that should not be reconsidered under the law of the case doctrine.”

27   Id.   The Stacy Court’s holding, however, was that the district court

28   had not abused its discretion in declining to apply the law of the

                                         6
 1   case doctrine because new material evidence had been considered on

 2   remand.   Id.

 3

 4        In the present case, although there was some new evidence

 5   considered on remand (A.R. 1546-1634), the new evidence did not render

 6   the record substantially different from the record that existed before

 7   the remand.     In the two prior actions in this Court, Plaintiff

 8   challenged the prior ALJ’s consideration of the evidence in reaching

 9   decisions at Steps 3 and 5 of the sequential evaluation process.       In

10   the prior two actions, Plaintiff did not raise any issue concerning

11   the ALJ’s determinations at Step 2 that Plaintiff suffered from severe

12   multiple chemical sensitivity.     See Docket No. 16 in [B.] v. Colvin,

13   C.D. Cal. Case No. 16-1130-E, and Docket No. 14 in [B.] v. Colvin,

14   C.D. Cal. Case No. 13-5618-E (Plaintiff’s motions for summary judgment

15   filed in those actions).     The Court’s prior remand orders did not

16   expressly limit the scope of remand or impliedly resolve any issues

17   concerning the prior ALJ’s Step 2 determinations.     See A.R. 1126-31,

18   1704-08; see also A.R. 1711 (Appeals Council’s remand order

19   authorizing a new ALJ to take any further action needed to complete

20   the administrative record and issue a new decision).

21

22        For these reasons, the Court declines to hold that the new ALJ

23   was precluded from revisiting the prior Step 2 determinations.      See

24   Whaley v. Colvin, 2013 WL 1855840, at *14 (C.D. Cal. Apr. 30, 2013)

25   (finding the law of the case doctrine would not prohibit an ALJ from

26   reconsidering claimant’s residual functional capacity on remand, where

27   court remanded on Step 5 issue and did not specifically preclude the

28   ALJ from reconsidering claimant’s residual functional capacity but

                                          7
 1   rather allowed the ALJ “otherwise [to] re-evaluate his decision”);

 2   compare Ischay v. Barnhart, 383 F. Supp. 2d 1199, 1217-19 (C.D. Cal.

 3   2005) (finding law of the case precluded ALJ from revisiting any other

 4   issues where court’s remand only authorized ALJ to take additional

 5   evidence to determine Step 5 issue and impliedly affirmed ALJ’s

 6   findings at earlier steps).

 7

 8   II.   The ALJ Materially Erred in Making a Medically Unsupported

 9         Finding that Plaintiff’s Multiple Chemical Sensitivity Syndrome

10         is Not a Medically Determinable Impairment.

11

12         The ALJ found that Plaintiff’s multiple chemical sensitivity

13   syndrome is not even a medically determinable impairment (A.R. 1524).

14   The ALJ cited records from Plaintiff’s early treatment suggesting that

15   Plaintiff then had normal pulmonary functions and “no symptoms

16   consistent with TCE” exposure (A.R. 1524).   The ALJ dismissed later

17   testing showing abnormalities as being (in the ALJ’s lay opinion)

18   linked to asthma or episodic migraines rather than to multiple

19   chemical sensitivity syndrome (A.R. 1524).   The ALJ then declared that

20   “[t]he weight of the evidence does not establish a physically based

21   chemical sensitivity due to exposure” (A.R. 1524).   The ALJ lacks the

22   necessary medical expertise so to interpret the medical records.

23

24         As this Court observed in a previous remand order: (1) the prior

25   ALJ did not adequately consider the numerous conflicting medical

26   opinions; (2) the Administration could benefit from obtaining

27   potentially synthesizing testimony from a medical expert; and (3) it

28   appeared that Plaintiff’s condition may have been worsening over time

                                        8
 1   (A.R. 1705-07).   On remand, the new ALJ did not obtain any medical

 2   expert testimony to interpret the conflicting medical opinions.   The

 3   consultative examiners (Drs. Levine, Soffer and El-Sokkary) and the

 4   state agency physicians (Drs. DeSouza and Morgan) could not fill this

 5   gap in medical proof.   These physicians reviewed early records and

 6   opined regarding Plaintiff’s condition in 2010 and 2011, which was

 7   before testing and treatment by Drs. Silver and Bernhart for reported

 8   neurological injuries from Plaintiff’s TCE exposure (detailed below),

 9   and before Dr. Dahlgren’s opinion that Plaintiff is totally disabled

10   and totally restricted from exposure to “fumes, odors, dusts, gases

11   [and] poor ventilation” (A.R. 867-68).

12

13        A.   Summary of the Relevant Medical Records

14

15        Plaintiff was exposed to TCE in May of 2008 (A.R. 383).

16   Treatment records reflect suspicion by several doctors that Plaintiff

17   has experienced neurological symptoms from this exposure.   In June and

18   July of 2008, neurologist Dr. Jonathon Rutchik ordered testing and

19   stated, “It remains to be seen whether the exposure dose and duration

20   is responsible for the present symptoms to a direct effect.    It may be

21   that the symptoms are the result of posttraumatic sequellael” (A.R.

22   379-80, 387).

23

24        Occupational and environmental medicine doctors Erika Schwilk and

25   Gina Solomon evaluated Plaintiff on July 31, 2008, and noted findings

26   consistent with toxic TCE exposure (i.e., trigeminal area numbness,

27   decreased left side corneal reflex, and mild difficulty with memory

28   and concentration) (A.R. 430, 462-70).   The doctors reportedly

                                        9
 1   expected that Plaintiff’s symptoms would improve, but recommended

 2   additional testing (A.R. 430, 468-69).

 3

 4          On November 8, 2008, Plaintiff underwent a comprehensive

 5   neuropsychological evaluation with Dr. Claude Munday (A.R. 495-508).

 6   Dr. Munday acknowledged an acute event (TCE exposure) which led to

 7   some mental status changes and “some legitimate organic deficiency []

 8   at the very high end of the cognitive spectrum,” but also opined that

 9   worry was a “big producer” of Plaintiff’s difficulties (A.R. 506-07).

10

11          Occupational and environmental medicine doctor James Dahlgren

12   authored a letter dated March 24, 2010 (A.R. 721-22).    This letter

13   states that Plaintiff experiences multiple chemical sensitivity,

14   “whereby brief exposures to various chemicals at low doses result in

15   central nervous system dysfunction manifested by severe headache and

16   nausea,” which require rest for hours or days to recover (A.R. 721-

17   22).    Dr. Dahlgren opined that Plaintiff was totally disabled as a

18   result of her TCE exposure (A.R. 722).

19

20          Subsequent to Plaintiff’s consultative examinations and the state

21   agency physicians’ review, internist rheumatologist Dr. David Silver

22   examined Plaintiff on July 7, 2011, and prepared a “Disability Medical

23   Examination in Rheumatology” report (A.R. 174-75, 182-83; see also

24   A.R. 933-42).    Plaintiff had reported to Dr. Silver that, when

25   Plaintiff is exposed to different substances, she experiences

26   dizziness, fatigue, cognitive impairment, twitches and stuttering

27   (A.R. 245; see also A.R. 334 (Plaintiff reporting that when she comes

28   in contact with odors, fumes, scents, or smoke, her jaw paralyzes, she

                                         10
 1   begins to stutter, becomes disoriented, blanks out, and can remain in

 2   that state for minutes to days depending on the type and length of her

 3   exposure); A.R. 366-67 (declaration of Plaintiff’s civil attorney

 4   reporting having witnessed “episodes” lasting 20 to 30 minutes where

 5   Plaintiff’s eyes roll back in her head, her jaw locks, she stutters

 6   and cannot speak)).

 7

 8        On examination, Plaintiff reportedly had a facial tremor (right

 9   greater than left) possibly due to trigeminal nerve injury, arresting

10   tremor with cogwheeling rigidity, and decreased light touch in the

11   feet (A.R. 183-86, 189, 191-93, 936).   Dr. Silver placed a halter

12   monitor on Plaintiff to record her ECG activity for 24 hours and, upon

13   examining the test results (contained in a “Heart Rate Variability

14   Report - Summary”), agreed to serve as an expert in her civil case

15   (A.R. 199-200; see also A.R. 950-71).   The halter monitor examines

16   autonomic nervous system functioning, and according to Dr. Silver,

17   provides a window “into what is going on in the central nervous

18   system” (A.R. 201-02).   The test showed that Plaintiff’s circadian

19   rhythm was abnormal (i.e., when she slept, her parasympathetic nervous

20   system did not slow down her heart rate or breathing, and her blood

21   pressure did not drop) (A.R. 205-06, 953).   Based on this testing, Dr.

22   Silver opined “to a reasonable medical probability” that Plaintiff

23   incurred neurological injury as a result of her TCE exposure

24   manifested by hypersensitivity to chemicals (A.R. 975).

25

26        Dr. Silver saw Plaintiff again on November 16, 2011 (A.R. 227,

27   943).   Plaintiff then reported worsening facial twitching, dizziness

28   when “shifting her face,” and cognitive impairment (A.R. 228).    On

                                        11
 1   examination, Dr. Silver observed that Plaintiff had facial twitching

 2   and tremor, stuttering and difficulty getting off the exam table (A.R.

 3   228-29, 943).

 4

 5        Dr. Silver opined that Plaintiff had suffered a “significant

 6   neurologic injury” from her TCE exposure, resulting in chemical

 7   sensitivity and other neurologic symptoms (A.R. 234-35; see also A.R.

 8   973-76).   Dr. Silver opined that Plaintiff was “incapable of returning

 9   to the open labor market” because Plaintiff would have “frequent

10   episodes, whether it [sic] be related to a chemical that she is

11   exposed to or some stimulus, be it her memory, et cetera, that she

12   would not be considered a reliable employee” (A.R. 235, 240-41).    Dr.

13   Silver opined that Plaintiff should not get into an enclosed place,

14   such as an airplane, in which chemical smells (fuel, perfume, cologne,

15   etc.) could be smelled because she could have a significant reaction

16   to those smells detrimental to her health (A.R. 975-76).   Dr. Silver

17   also opined that Plaintiff should avoid driving trips of more than two

18   hours because of heightened potential of fatigue and smelling

19   chemicals (A.R. 976).4

20
          4
21             Following Dr. Silver’s testing, Dr. Dahlgren completed
     a “Physical Capacities Evaluation” dated December 6, 2011 (A.R.
22   867-68). Dr. Dahlgren indicated that Plaintiff has, inter alia,
     total restriction from extreme cold/heat, wetness, noise,
23   vibration, fume, odors, dust, gases, poor ventilation, and
     hazards (A.R. 867-68). Dr. Dahlgren stated, “This patient is
24   disabled by the mental impairment. She has toxic encephalopathy
25   due to brain damage from exposure to [TCE]” (A.R. 868). In a
     letter dated December 8, 2011, Dr. Dahlgren explained that on
26   examination Plaintiff is unable to concentrate and answer
     questions easily, and a “holter electrocardiogram” test showed
27   suppressed parasympathetic function indicative of severe
     autonomic neuropathy (A.R. 870). Dr. Dahlgren opined that
28                                                            (continued...)

                                        12
 1         Dr. Robin Bernhoft prepared a “Physical Medical Source Statement”

 2   dated January 9, 2015 (A.R. 1509-11).   Dr. Bernhoft had seen Plaintiff

 3   four times between June 27, 2013 and February 13, 2014 (A.R. 1509).

 4   At Plaintiff’s initial consultation with Dr. Bernhoft on June 27,

 5   2013, Plaintiff had complained of “very severe” cognitive problems,

 6   nausea, diarrhea, vomiting, stuttering, facial numbness/twitching,

 7   disorientation, and memory loss brought on by exposure to carpet,

 8   colognes, copy machines, seasonal pollens, chlorine, exhaust, pumping

 9   gas, perfumes, cigarettes, and crops being sprayed (A.R. 1331).    Based

10   on Plaintiff’s reports “well documented on neuropsych testing,” Dr.

11   Bernhoft diagnosed, inter alia, toxic encephalopathy following

12   prolonged exposure to airplane exhaust and acute TCE exposure,

13   dysautonomia, allergies, a history of asthma, heart palpitations, and

14   chronic fatigue (A.R. 1332-33).

15

16         Dr. Bernhoft opined, inter alia, that Plaintiff would be off task

17   for 25 percent or more of a workday and incapable of “low stress” work

18   due to her toxic encephalopathy (A.R. 1510-11).   Dr. Bernhoft also

19   opined Plaintiff would be absent from work “20+ days per month” (id.).

20   When asked how often Plaintiff would need to take unscheduled breaks

21   during a workday, Dr. Bernhoft wrote “unemployable” (A.R. 1511).

22   ///

23   ///

24   ///

25
           4
26         (...continued)
     Plaintiff would not improve and that her lung function and
27   reduced mental function will only worsen with time (A.R. 871).
     Dr. Dahlgren opined that Plaintiff is “unable to function at any
28   level at all” for work (A.R. 871).

                                        13
 1        B.   Analysis

 2

 3        Given the nature of these medical records, the ALJ erred in

 4   determining on his own that Plaintiff’s multiple chemical sensitivity

 5   syndrome is not a medically determinable impairment.   See Day v.

 6   Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975) (an ALJ who is not

 7   qualified as a medical expert cannot make “his [or her] own

 8   exploration and assessment as to [the] claimant’s physical

 9   condition”); see also Rohan v. Chater, 98 F.3d 966, 970–71 (7th Cir.

10   1996) (ALJ may not rely on his or her own lay opinion regarding

11   medical matters); Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir.

12   1995) (same).   At a minimum, the ALJ should have consulted a medical

13   expert.   See id.; see also Brown v. Heckler, 713 F.2d 441, 443 (9th

14   Cir. 1983) (“[T]he ALJ has a special duty to fully and fairly develop

15   the record to assure the claimant’s interests are considered.   This

16   duty exists even when the claimant is represented by counsel.”); Silva

17   v. Barnhart, 2003 WL 22425010, at *10 (N.D. Ill. Oct. 23, 2003)

18   (remanding where ALJ assessed the claimant’s tolerance for pulmonary

19   irritants based on the ALJ’s interpretation of medical records instead

20   of consulting a medical expert).

21

22        An error “is harmless where it is inconsequential to the ultimate

23   nondisability determination.”   Molina v. Astrue, 674 F.3d 1104, 1115

24   (9th Cir. 2012) (citations and quotations omitted).    The Court cannot

25   deem the ALJ’s lay interpretation of medical matters, or the ALJ’s

26   failure to consult a medical expert, to have been harmless in light of

27   the medical opinions suggesting that Plaintiff would be disabled by

28   her impairments.   Contrary to Defendant’s apparent argument, an ALJ’s

                                        14
 1   finding of some severe impairments does not necessarily render

 2   harmless the ALJ’s erroneous failure to find another alleged

 3   impairment to be a medically determinable impairment.   In assessing

 4   residual functional capacity, the ALJ considers only impairments found

 5   medically determinable.   20 C.F.R. § 404.1545(a)(2); see Butler v.

 6   Colvin, 2016 WL 8232243, at *4-5 (E.D. Wash. Aug. 23, 2016).

 7   Accordingly, in the most recent administrative decision, the ALJ did

 8   not consider the effects of Plaintiff’s multiple chemical sensitivity

 9   syndrome in assessing Plaintiff’s residual functional capacity.    Such

10   lack of consideration was potentially prejudicial.

11

12        C.   Remand is Appropriate.

13

14        Although the administrative proceedings already have been

15   protracted, another remand is appropriate because further

16   administrative review could remedy the most recent administrative

17   errors.   McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2010); see also

18   INS v. Ventura, 537 U.S. 12, 16 (2002) (upon reversal of an

19   administrative determination, the proper course is remand for

20   additional agency investigation or explanation, except in rare

21   circumstances); Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

22   (“Unless the district court concludes that further administrative

23   proceedings would serve no useful purpose, it may not remand with a

24   direction to provide benefits”); Treichler v. Commissioner, 775 F.3d

25   1090, 1101 n.5 (9th Cir. 2014) (remand for further administrative

26   proceedings is the proper remedy “in all but the rarest cases”);

27   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014) (court will

28   credit-as-true medical opinion evidence only where, inter alia, “the

                                        15
 1   record has been fully developed and further administrative proceedings

 2   would serve no useful purpose”); Harman v. Apfel, 211 F.3d 1172, 1180-

 3   81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000) (remand for further

 4   proceedings rather than for the immediate payment of benefits is

 5   appropriate where there are “sufficient unanswered questions in the

 6   record”).

 7

 8         There remain significant unanswered questions in the present

 9   record.   Cf. Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015)

10   (remanding for further proceedings to allow the ALJ to “comment on”

11   the treating physician’s opinion).    Again, since it appears from the

12   medical evidence that Plaintiff’s condition may have been worsening

13   over time, it is not clear on the present record whether the ALJ would

14   be required to find Plaintiff disabled for the entire claimed period

15   of disability even if the more restrictive medical opinions were fully

16   credited.   See Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010).

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                          16
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons,5 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: November 20, 2019.

10

11
                                                /s/
12                                         CHARLES F. EICK
                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25        5
               The Court has not reached any other issue raised by
26   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
27   appropriate at this time. “[E]valuation of the record as a whole
     creates serious doubt that [Plaintiff] is in fact disabled.”
28   Garrison v. Colvin, 759 F.3d at 1021.

                                       17
